Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III, claim(s) 6, in the reply filed on 11/17/2022 is acknowledged.
2.	Claim(s) 1, 3, 5-6, 8 and 10 will be examined. Claim(s) 2, 4, 7 and 9 are withdrawn. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHIRAKAWABE et al. (JP 2006153532 A) (see attached machine translation, pgs. 16, 18-19, 21, and 23-25).
     	Regarding claim 1, SHIRAKAWABE discloses a sample support (figs. 1-2 and 9-10; 1, 2) for holding a sample (in/on “W”) floating on the surface of water (“W”) (abstract), said sample support comprising: 
a first region (4) on which the sample (abstract) is to be placed (fig. 9, “W” on 4) (abstract Note sample in “W” is placed/splashed on hydrophobic surface 4, which causes sample in/on W to repel into hydrophilic region 3); and 
a second region (3 with W) of higher wettability (3 is hydrophilic) than the first region (4 is hydrophobic).  

     	Regarding claim 5, SHIRAKAWABE discloses a baseplate (figs. 2 and 10; 2a), a sample support film (M) supported by the baseplate (2a), and a metal film (5) formed on (5 is “on” the bottom of M) the sample support film (M) , and wherein said sample support film (M) and said metal film (5) have top surfaces (of M for 4) (of 5 for 3) which constitute said first region (4) and said second region (3), respectively.  

     	Regarding claim 8, SHIRAKAWABE discloses that said metal film (5) is made of a noble metal (pg. 23; Note metal thin film 5 such as gold). 
     	Regarding claim 10, SHIRAKAWABE discloses a method of fabricating a sample support (figs. 1-2 and 9-10; 1, 2) for holding a sample (in/on “W”) floating on the surface of water (“W”) (abstract), comprising the steps of: 
forming a sample support film (M); and 
forming a metal film (5) on (5 is “on” the bottom of M) the sample support film (M); 
wherein the sample support film (M) has: a first region (4) on which the sample (abstract) is to be placed (fig. 9, “W” on 4) (abstract Note sample in/on “W” is placed/splashed on hydrophobic surface 4, which causes sample in/on W to repel into hydrophilic region 3); and 
a second region (3 with W) of higher wettability (3 is hydrophilic) than the first region (4 is hydrophobic); and 
wherein the sample support film (M) and said metal film (5) have top surfaces (of M for 4) (of 5 for 3) which constitute the first (4) and second (3) regions, respectively.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 3 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over SHIRAKAWABE et al. (JP 2006153532 A) (see attached machine translation, pgs. 16, 18-19, 21, and 23-25).in view of Roitman et al. (US 20060269453 A1).
Regarding claim 3, SHIRAKAWABE discloses that said second region (3 - hydrophilic) 
(pgs. 19 and 24: Note the hydrophilic region 3 can be a “free shape” or in any desired pattern).
     	But SHIRAKAWABE fails to disclose said second region surrounds said first region.
    	Roitman, however, discloses a device for analyzing a sample floating on water (fig. 1, 28) with a second region (24 of wettable (hydrophilic) material) [0030] that surrounds a first region (22 on which a sample is placed) [0030].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of SHIRAKAWABE, with a hydrophilic region surrounding a region on which a sample is placed, as taught by Roitman, to use as a known configuration for creating uniform analyte concertation/distribution in a droplet for distortion reduced [0016] measurement [0030].

2.	Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over SHIRAKAWABE et al. (JP 2006153532 A) (see attached machine translation, pgs. 16, 18-19, 21, and 23-25).in view of CHAO et al. (JP 2007163447 A) (see attached machine translation).
Regarding claim 6, SHIRAKAWABE discloses wherein said baseplate (figs. 2 and 10; 2a), 
But SHIRAKAWABE fails to disclose said baseplate has a through hole, and wherein said first region is in registry with the through hole.
CHAO, however, discloses an electron microscope with a baseplate (fig. 4; 11) for holding a water containing sample (18) that has a through hole (12) and wherein said first region (14, which is hydrophobic) is in registry with the through hole.(12) 
(see translation, pgs. 15-17 and 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of SHIRAKAWABE, with a baseplate with a through hole in registry with the first region, as taught by CHAO, to form a window (i.e. through hole) for exposing a liquid/water containing a sample/object for analysis via the through hole window’s hydrophilicity and hydrophobic characteristics which induce formation of an ultrathin liquid layer for imaging via an electron beam (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881